DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose (WO 2015064758 A1, however US 20160245697 A1 will be used as a translation and for citation purposes).
With regards to claim 1, Hirose discloses a spectroscopic sensor comprising: a Fabry-Perot interference filter 10 having a first mirror 31 and a second mirror 41, a distance there between is variable [0038], and provided with a light transmission region 50a on a predetermined line D, the light transmission region configured to transmit light corresponding to the distance between the first mirror and the second mirror [0038]; a light detector 3 arranged on a first side of the Fabry-Perot interference filter on the line, the light detector configured to detect light transmitted through the light transmission region [0039]; a package 1B having an opening 69c positioned on a second side of the Fabry-Perot interference filter on the line, the package configured to accommodate the Fabry-Perot interference filter and the light detector (Fig. 6b); and a light transmitting unit 69a arranged on an inner surface of the package so as to close the opening and including a band pass filter [0081] configured to transmit light incident on the light transmission region, wherein, when viewed from a direction parallel to the line, an outer edge of the Fabry-Perot interference filter is positioned outside an outer edge of the opening (Fig. 6), and an outer edge of the light transmitting unit is positioned outside the outer edge of the Fabry-Perot interference filter (Fig. 6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose.
With regards to claims 2-7, Hirose discloses wherein an outer edge of the light transmitting unit 69a, wherein the light transmitting unit may comprise a band pass filter [0081], is positioned outside the outer edge of the Fabry-Perot interference filter when viewed from a direction parallel to the line (Fig. 6); wherein silicon is used as the material for a spacer 4 [0043]; further wherein an InGaAs quantum sensor as the detector [0039]; and further wherein a lead pin 84 and a wire 8 is provided [0047], but does not explicitly teach the claimed configurations. However, such a configuration was already well known in the art and would have been considered an obvious matter of design choice. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Hirose with the claimed configuration in order to effectively couple incoming light to the band pass filter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884